PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 16/186,910
Filing Date: November 12, 2018
Appellant(s): Deepti DHAPOLA et al. 



__________________
Sean E. Combs
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed February 28.
(1) Statement of Grounds of Rejection – Not Modified
Every ground of rejection set forth in the Final Office action dated September 21, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The Appellant argues that the claims do not recite an abstract idea. The examiner respectfully disagrees. Claims 1, 12, and 19 recite the abstract idea of a gift sender identifying gift recipients and associating the gift recipients with a price range for a gift to be selected by the recipients. Once the gift recipients have selected their gifts, the gifts are added to a cart of the sender. The gift sender then selects and pays for the gifts collectively in the one transaction. This is an abstract idea because it covers certain methods of organizing human activity (i.e. managing relationships or social interaction between people; commercial interactions). A gift sender identifying gift recipients to receive a gift that the recipients themselves select based on a price range is a form of social interaction between people. The gift sender purchasing the gift for the recipient is a commercial / sales activity. Dependent claims 2-11 and 21-26 recite the same abstract idea identified in claims 1 and 19 respectively.
The Appellant argues that the claims integrate the abstract idea into a practical application and add significantly more because the claims recite a distributed dataset and result in an improvement to shopping cart technology. The examiner respectfully disagrees. Appellant’s specification discloses that a distribute dataset is a table that stores the names of recipients and their associated price bracket (page 3, paragraph [0012]; Fig. 5). The distributed dataset is nothing more than data in a file. Appellant’s alleged improvement in shopping cart technology is the ability to receive gift selections from gift recipients and to pay for the gifts in a single transaction. Receiving gift selections from gift recipients and paying for the gifts in a single transaction is an abstract idea because it is a form of social interaction and a commercial activity. The shopping cart disclosed in the Appellant’s specification is a generic computer component. The specification does not disclose any technical information that would distinguish it from a generic / routine and conventional shopping cart. The only difference between the Appellant’s shopping cart and a generic / routine and conventional shopping cart lies in the Appellant’s abstract idea. A generic / routine and conventional computer component implementing an abstract idea does not integrate the abstract idea into a practical application or add significantly more to the abstract idea regardless of how unique the abstract idea may be. The Federal Circuit has held the following:

	“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating §102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations (in the plot of a probability distribution function). No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting.” (SAP America v. Investpic (Fed Cir, 2017-2081,5/15/2018)).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NAEEM U HAQ/          Primary Examiner, Art Unit 3625                                                                                                                                                                                              


Conferees:
/MARISSA THEIN/          Supervisory Patent Examiner, Art Unit 3625                                                                                                                                                                                              
	/Jeffrey A. Smith/          Supervisory Patent Examiner, Art Unit 3625                                                                                                                                                                                              

Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.